Citation Nr: 1526984	
Decision Date: 06/24/15    Archive Date: 06/30/15

DOCKET NO.  13-12 888	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to a higher (compensable) initial disability rating (or evaluation) for bilateral hearing loss.

2.  Entitlement to a higher (compensable) initial disability rating (or evaluation) for erectile dysfunction.

3.  Entitlement to an initial disability rating (or evaluation) in excess of 20 percent for urinary incontinence.

4.  Entitlement to an effective date prior to April 22, 2010 for compensation under 38 U.S.C.A. § 1151 for erectile dysfunction.

5.  Entitlement to an effective date prior to April 22, 2010 for compensation under 38 U.S.C.A. § 1151 for urinary incontinence.

6.  Entitlement to an effective date prior to April 22, 2010 for special monthly compensation under 38 U.S.C.A. § 1114(k) for loss of use of a creative organ.
					

REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran (Appellant)


ATTORNEY FOR THE BOARD

Patricia Kingery, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, had active service from June 1956 to May 1960.

This appeal derived from a downstream element of a claim for service connection for bilateral hearing loss and a claim for compensation under 38 U.S.C.A. § 1151, for residuals (claimed as erectile dysfunction, sterility, incontinence, and penile scarring) as caused by a urethroplasty and inflatable penile prosthesis (IPP) removal performed at VA in January 2007, that was received in April 2010.  This appeal comes to the Board of Veterans' Appeals (Board) from September 2012 and March 2015 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  The September 2012 rating decision, in pertinent part, granted service connection for bilateral hearing loss, assigning an initial noncompensable (0 percent) disability rating effective April 22, 2010 (the day the claim was received by VA), and denied compensation under 38 U.S.C.A. § 1151 for residuals from implant surgery to include erectile dysfunction, sterility, incontinence, and penile scarring.  The Veteran entered a notice of disagreement with the initial disability rating assigned for bilateral hearing loss and the denial of compensation under 38 U.S.C.A. § 1151.

In November 2014, the Board granted compensation benefits under the provisions of 38 U.S.C.A. § 1151 for residuals, specifically total erectile dysfunction and urinary incontinence, caused by urethroplasty and IPP removal performed at VA in January 2007.  The Board remanded the issue of a higher (compensable) initial disability rating for bilateral hearing loss for further development.  The March 2015 rating decision (1) implemented the November 2014 Board decision granting compensation under 38 U.S.C.A. § 1151 for urinary incontinence and erectile dysfunction and assigned 20 and 0 (noncompensable) disability ratings, respectively, and (2) granted special monthly compensation based on loss of use of a creative organ.  The initial disability ratings and special monthly compensation were made effective April 22, 2010 - the day the claim for compensation under 38 U.S.C.A. § 1151 was received by VA.  

In November 2014, the Board remanded the issue of a higher (compensable) initial disability rating for bilateral hearing loss for additional development.  Pursuant to the November 2014 remand instructions, additional VA treatment records were obtained and associated with the claims file.  The Veteran was afforded a VA examination in April 2015 to assist in determining the current severity of the bilateral hearing loss.  As discussed below, the Board finds that the April 2015 VA examination report was thorough and adequate and in compliance with the Board's remand instructions.  The Board finds there has been substantial compliance with the prior Board remand orders.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting the Board's duty to "insure [the RO's] compliance" with the terms of its remand orders); D'Aries v. Peake, 22 Vet. App. 97 (2008).  The case was returned to the Board for appellate consideration.

In August 2014, the Veteran testified at a Board videoconference hearing at the local RO in Houston, Texas, before the undersigned Veterans Law Judge sitting in Washington, DC.  A transcript of the hearing is of record.  This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).  

The issue of entitlement to dependency benefits has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  See March 2015 declaration of status of dependents (VA Form 21-686c).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).  

The issues of effective dates prior to April 22, 2010 for compensation under 38 U.S.C.A. § 1151 for urinary incontinence, erectile dysfunction, and special monthly compensation benefits, and higher initial disability ratings for urinary incontinence and erectile dysfunction, are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDING OF FACT

For the entire initial rating period, audiometric testing has revealed, at worst, average puretone threshold of 53.75 dB and 94 percent speech recognition in the right ear, and, at worst, average puretone threshold of 38.75 dB and 96 percent speech recognition in the left ear.  


CONCLUSION OF LAW

For the entire initial rating period, the criteria for a compensable disability rating for bilateral hearing loss have not been met or more nearly approximated.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.385, 4.3, 4.7, 4.10, 4.85, 4.86, 4.87, Diagnostic Code 6100 (2014).






REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.          38 U.S.C.A. §§ 5100, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159 (2014).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim and of the relative duties of VA and the claimant for procuring that evidence.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2014).  Such notice should also address VA's practices in assigning disability evaluations and effective dates for those evaluations.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Notice should be provided to a claimant before the initial unfavorable AOJ decision on a claim.  38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).    

With respect to the issue of a higher initial disability rating for bilateral hearing loss, decided herein, in this case, notice was provided to the Veteran in June 2010, prior to the initial adjudication of the claim in September 2012.  The Veteran was notified of the evidence not of record that was necessary to substantiate the claim, VA and the Veteran's respective duties for obtaining evidence, and VA's practices in assigning disability ratings and effective dates.  Further, this issue comes before the Board on appeal from the decision which also granted service connection; therefore, there can be no prejudice to the Veteran from any alleged failure to give adequate 38 U.S.C.A. § 5103(a) notice for the service connection claim that was granted.  See Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); VAOPGCPREC 8-2003 (in which the VA General Counsel interpreted that separate notification is not required for "downstream" issues following a service connection grant, such as initial rating and effective date claims); 38 C.F.R. § 3.159(b)(3)(i) (no duty to provide VCAA notice arises from receipt of a notice of disagreement).  Thus, the Board concludes that VA satisfied its duties to notify the Veteran.   

VA satisfied its duty to assist the Veteran in the development of the claim.  First, VA satisfied its duty to seek, and assist in the procurement of, relevant records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Specifically, the information and evidence that have been associated with the claims file include service treatment records, VA treatment records, VA examination reports, a copy of the August 2014 Board hearing transcript, and lay statements.  

Second, VA satisfied its duty to obtain a medical opinion when required.  See        38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  The Veteran was provided with VA examinations (the reports of which have been associated with the claims file) in August 2012 (with an addendum opinion obtained in March 2013) and April 2015.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  However, unless the claimant challenges the adequacy of the examination or opinion, the Board may assume that the examination report and opinion are adequate and need not affirmatively establish the adequacy of the examination report or the competence of the examiner.  Sickels v. Shinseki, 643 F.3d 1362, 1365-66 (Fed. Cir. 2011); see also Rizzo v. Shinseki, 580 F.3d 1288, 1290-1291 (Fed. Cir. 2009) (holding that the Board is entitled to assume the competency of a VA examiner unless the competence is challenged).  Indeed, even when the adequacy is challenged, the Board may assume the competency of any VA medical examiner, including even nurse practitioners, as long as, under 38 C.F.R. § 3.159(a)(1), the examiner is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  See Cox v. Nicholson, 20 Vet. App. 563 (2007).       

In an October 2012 notice of disagreement, the Veteran contended that the VA examiner "screamed in [his] ears that . . . she would flunk [him] on the test if [he] did not give her the answers she expected."  The Veteran contended that the August 2012 VA examiner recorded false information.  See also April 2013 substantive appeal (on a VA Form 9).  While the Veteran has contended that the August 2012 VA examiner recorded inaccurate information, he has not provided specific evidence to support this contention.  Ashley v. Derwinski, 2 Vet. App. 307, 308-09 (1992) (quoting United States v. Chemical Foundation, Inc., 272 U.S. 1, 14-15, 71 L. Ed. 131, 47 S. Ct. 1 (1926) ("there is a presumption of regularity which holds that government officials are presumed to have properly discharged their official duties")); see also Butler v. Principi, 244 F.3d 1337, 1340 (Fed.Cir.2001) (presumption of regularity allows courts to presume that what appears regular is regular, the burden shifting to the claimant to show the contrary).  Further, the Veteran was afforded another VA examination in April 2015 and the audiometric test results are consistent with those obtained at the August 2012 VA examination.        

The Board finds that the VA examination reports are thorough and adequate and provide a sound basis upon which to base a decision with regard to the issue of a higher initial rating for bilateral hearing loss.  The VA examiners personally interviewed and examined the Veteran, including eliciting a history, conducted physical examination and audiometric testing, and specifically addressed the symptoms and impairment listed in the relevant criteria in the potentially applicable diagnostic codes.

With respect to the issue of a higher initial rating for bilateral hearing loss, in Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007), the U.S. Court of Appeals for Veterans Claims (Court) held that, relevant to VA audiological examinations, in addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in his or her final report.  In the instant case, the August 2012 VA examiner noted that the Veteran's hearing loss typically interferes with word understanding in any type of competing noise.  The April 2015 VA examiner noted that the Veteran reported difficulty understanding speech in noisy situations or on the TV.  As the VA examiners considered the functional effects of the Veteran's hearing loss ability, the Board finds that the examinations of record are adequate to adjudicate the appeal and no further examination is necessary.

The Veteran testified at a hearing before the Board in August 2014 before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R.		 § 3.103(c)(2) requires that the Veterans Law Judge who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  In this case, during the Board hearing, the Veterans Law Judge advised the Veteran as to the issues on appeal.  

The Veteran's Law Judge specifically asked and the Veteran testified regarding symptoms, limitations, and problems associated with the bilateral hearing loss.  As the Veteran presented evidence of symptoms due to the bilateral hearing loss, and there is additionally medical evidence reflecting the severity of the bilateral hearing loss, there is both lay and medical evidence reflecting on the degree of disability, and there is no overlooked, missing, or outstanding evidence as to this issue.  Moreover, neither the Veteran nor the representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2).  As such, the Board finds that, consistent with Bryant, the Veterans Law Judge complied with the duties set forth in 38 C.F.R.	 § 3.103(c)(2), and the Board can adjudicate the issue based on the current record.  

As VA satisfied its duties to notify and assist the Veteran, the Board finds that there is no further action to be undertaken to comply with the provisions of  38 U.S.C.A. § 5103(a), § 5103A, or 38 C.F.R. § 3.159.         

Initial Rating for Bilateral Hearing Loss

Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4 (2014).  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1 (2014).  

Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the veteran working or seeking work.  38 C.F.R. § 4.2 (2014).  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.  When, after careful consideration of the evidence, a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3.

Where, as in this case, the question for consideration is the propriety of the initial ratings assigned, evaluation of the all evidence and consideration of the appropriateness of staged ratings is required whenever the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).  The Board has considered, and found inappropriate, the assignment of "staged" ratings for any part of the initial rating period for the bilateral hearing loss.

The Veteran is in receipt of a noncompensable (0 percent) disability rating for the service-connected bilateral hearing loss, effective April 22, 2010, under 38 C.F.R.	 § 4.85, Diagnostic Code 6100.  Ratings for defective hearing range from noncompensable (0 percent) to 100 percent based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests, together with the average hearing threshold level as measured by pure tone audiometric tests at the frequencies of 1000, 2000, 3000, and 4000 cycles per second (Hertz or Hz).  To evaluate the degree of disability from bilateral defective hearing, the rating schedule establishes 11 auditory acuity levels designated from Level I, for essentially normal acuity, through Level XI, for profound deafness.  38 C.F.R.	 § 4.85.  Pursuant to VA's rating schedule, the assignment of a disability rating for hearing impairment is derived by a purely mechanical application of the rating schedule to the numeric designations derived from the results of audiometric evaluations.  Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  

Table VIA, "Numeric Designation of Hearing Impairment Based Only on Pure Tone Threshold Average," is used to determine a Roman numeral designation (I through XI) for hearing impairment based only on the pure tone threshold average.  Table VIA will also be used when the examiner certifies that use of the speech discrimination test is not appropriate because of language difficulties, inconsistent speech discrimination scores, etc., or when indicated under the provisions of Section 4.86, described in the preceding paragraph.  38 C.F.R. § 4.85(c).  

When the pure tone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral.  Each ear will be evaluated separately.  38 C.F.R. § 4.86(a).  Similarly, if the pure tone threshold is 30 decibels or less at 1000 Hz, and 70 decibels or more at 2000 Hz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral, and that numeral will be elevated to the next higher Roman numeral.  38 C.F.R. § 4.86(b).  

The Veteran contends generally that the service-connected bilateral hearing loss has manifested in more severe symptoms than contemplated by the noncompensable disability rating assigned.  See August 2014 Board hearing transcript.  In the October 2012 notice of disagreement, the Veteran contended that a 30 percent disability rating should be assigned for the bilateral hearing loss.  In an April 2015 written statement, the Veteran contended that, because of the permanent loss of hearing caused by service and current need for hearing aids, he should be granted a compensable rating.

After review of the lay and medical evidence of record, the Board finds that, for the entire initial rating period, the weight of the evidence demonstrates that the Veteran's bilateral hearing loss has been productive of no more than Level I hearing loss in the right ear and Level I hearing loss in the left ear, which is commensurate with the noncompensable (0 percent) disability rating assigned under Diagnostic Code 6100. 





At the August 2012 VA audio examination, audiometric testing reflects the following auditory thresholds:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
25
35
55
65
LEFT
15
25
30
40
55

The average puretone threshold was 45 dB in the right ear and 37.5 dB in the left ear.  Word recognition scores, based on the Maryland CNC test, were 96 percent in the right ear and 96 percent in the left ear.  The VA examiner assessed that the Veteran's usual occupational and daily activities are not affected by the bilateral hearing loss.  Applying Table VI to the Veteran's hearing loss, as recorded at the August 2012 VA examination, results in numerical designations of Level I in the right ear and Level I in the left ear, which equates to a noncompensable disability rating.  38 C.F.R. § 4.85. 

In a March 2013 VA addendum medical opinion, the VA examiner noted that the Veteran's hearing loss typically interferes with word understanding in any type of competing noise.  The VA examiner noted that the Veteran may have difficulty hearing spoke guidance, instructions, or comments from other workers when in noise, but that the Veteran had excellent word understanding scores and speech thresholds were within normal range bilaterally.  The VA examiner opined that, once the Veteran understood the topic at hand, the bilateral hearing loss should not interfere with completion of physical or sedentary work.  

An October 2014 VA treatment record notes that the Veteran's hearing had not changed since the August 2012 VA examination.  The treatment record notes mild sloping to severe sensorineural hearing loss in the left ear and mild sloping to moderately severe sensorineural hearing loss in the right ear.  Hearing aid options were discussed with the Veteran.


At the April 2015 VA audio examination, audiometric testing reflects the following auditory thresholds:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
30
45
70
70
LEFT
20
25
25
45
60

The average puretone threshold was 53.75 dB in the right ear and 38.75 dB in the left ear.  Word recognition scores, based on the Maryland CNC test, were 94 percent in the right ear and 98 percent in the left ear.  The VA examination report notes that the Veteran reported difficulty understanding speech in noisy situations or on the TV.  Applying Table VI to the Veteran's hearing loss, as recorded at the April 2015 VA examination, results in numerical designations of Level I in the right ear and Level I in the left ear, which equates to a noncompensable disability rating.  38 C.F.R. § 4.85.  

The Board has reviewed the statements from the Veteran made during the course of this appeal and to health professionals and, while they do paint a picture of the difficulty his hearing impairment causes, these statements do not establish that a compensable schedular rating is warranted for any part of the appeal period because such a rating is primarily determined from the application of mechanical audiometric testing and speech recognition scores.  Based on the above, the Board finds that, for the entire initial rating period, the Veteran's disability picture more nearly approximates the criteria for a noncompensable (0 percent) disability rating for the bilateral hearing loss; therefore, a higher (compensable) initial rating for bilateral hearing loss must be denied.  38 C.F.R. §§ 4.3, 4.7.

Extraschedular Consideration

The Board has considered whether referral for an extraschedular evaluation would have been warranted for the bilateral hearing loss for any part of the rating period.  In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321 (2014).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  
38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id.

The Board finds that the symptomatology and impairment caused by the Veteran's bilateral hearing loss is specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  A VA audiological examination report must fully describe the functional effects caused by a hearing disability in addition to dictating objective test results.  Martinak, 21 Vet. App. at 455.  In this regard, the August 2012 and April 2015 VA examination reports addressed the functional effects caused by the Veteran's bilateral hearing loss disability, noting general complaints of progressively decreased hearing and difficulty understanding conversations.  The August 2012 VA examiner noted that the Veteran's hearing loss typically interferes with word understanding in any type of competing noise.  The April 2015 VA examiner noted that the Veteran reported difficulty understanding speech in noisy situations or on the TV.  

The schedular criteria are adequate to rate the Veteran's bilateral hearing loss disability.  The schedular rating criteria specifically provide for ratings based on all levels of hearing loss, including exceptional hearing patterns which are not demonstrated in this case, and as measured by both audiological testing and speech recognition testing.  The Veteran's complaints concern diminished auditory acuity and speech recognition.  Diminished auditory acuity and speech recognition testing are the foundation of the schedular criteria.  Moreover, the testing is to be performed without the use of hearing aids.  See 38 C.F.R. § 4.85(a).  The scores represent a rating made on the worst possible objective measure of performance.  In other words, the Veteran does not have any symptoms from the service-connected hearing loss disability that are unusual or are different from those contemplated by the schedular rating criteria.

The decibel loss and speech discrimination ranges designated for each level of hearing impairment in Tables VI and VIA were chosen in relation to clinical findings of the impairment experienced by veterans with certain degrees and types of hearing disability.  The regulatory history of 38 C.F.R. §§ 4.85 and 4.86 includes revisions, effective June 10, 1999.  See 64 Fed. Reg. 25206 (May 11, 1999).  In forming these revisions, VA sought the assistance of the Veteran's Health Administration (VHA) in developing criteria that contemplated situations in which a veteran's hearing loss was of such a type that speech discrimination tests may not reflect the severity of communicative functioning these veterans experienced or that was otherwise an extreme handicap in the presence of any environmental noise, even with the use of hearing aids.  VHA had found through clinical studies of veterans with hearing loss that, when certain patterns of impairment are present, a speech discrimination test conducted in a quiet room with amplification of the sounds does not always reflect the extent of impairment experienced in the ordinary environment.  The decibel threshold requirements for application of Table VIA were based on the findings and recommendations of VHA.  The intended effect of the revision was to fairly and accurately assess the hearing disabilities of veterans as reflected in a real life industrial setting.  59 Fed. Reg. 17295 (April 12, 1994).  Accordingly, the Board finds that functional impairment due to hearing loss that is compounded by background or environmental noise is a disability picture that is considered in the current schedular rating criteria; therefore, the Veteran's struggle to comprehend verbal conversations and other noises is a factor contemplated in the regulations and schedular rating criteria.  

According to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b)] for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities.  

In this case, the Veteran has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  In this case, there is neither allegation nor indication that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.  

The schedule is intended to compensate for average impairments in earning capacity resulting from service-connected disability in civil occupations.               38 U.S.C.A. § 1155.  "Generally, the degrees of disability specified [in the rating schedule] are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  38 C.F.R. § 4.1.  In this case, the problems reported by the Veteran are specifically contemplated by the criteria discussed above, including the effect on his daily life.  In the absence of exceptional factors associated with the bilateral hearing loss, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).
  
In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) is part of a rating claim when unemployability is expressly raised by a veteran or reasonably raised by the record during the rating appeal.  In a September 2012 rating decision (mailed to the Veteran on September 26, 2012), the RO denied a TDIU, which the Veteran appealed.  In correspondence received by VA on June 3, 2014 (prior to the appeal being certified to the Board), the Veteran withdrew his appeal for a TDIU.  As such, the September 2012 rating decision denial of TDIU became final.  38 U.S.C.A. § 7105(b) (West 2014); 38 C.F.R. 
§§ 3.104, 20.1103 (2014).  

Previous determinations which are final and binding, including decisions of degree of disability, will be accepted as correct in the absence of clear and unmistakable error (CUE).  38 C.F.R. § 3.105 (2014).  The Board finds that the Veteran has not alleged CUE in this case regarding the September 2012 rating decision denial of a TDIU; indeed, he has not made any allegation of impropriety, misapplication of law or regulations, or factual inaccuracy as to the September 2012 rating decision.  Rather, the Veteran specifically withdrew the claim for a TDIU. 

This case is further distinguishable from Rice because Rice involved entitlement to an earlier effective date for a TDIU following the grant of TDIU, whereas this Veteran's case involves a prior final decision denial of TDIU (in September 2012) and subsequent withdrawal of the appeal in June 2014.  The Court in Rice held that the claim for a TDIU was not inseparable from the claim for a higher initial rating when new evidence was submitted within one year of the RO's decision assigning an initial rating for the underlying disability, a question not at issue in this decision because of the finality of the September 2012 TDIU rating decision and the specific withdraw of the appeal for a TDIU.  In this Veteran's case, in contrast to Rice, the issue was entitlement to a TDIU, which was denied, rather than entitlement to an earlier effective date for TDIU following the grant of a TDIU.  This case is distinguishable from Rice because in this Veteran's case the RO has separately developed, adjudicated, and denied the Veteran's TDIU claim, and has done so in a rating decision that has become final.  

Accordingly, the issue of entitlement to a TDIU prior to June 3, 2014 (the date the Veteran withdrew the appeal for a TDIU) is not presently before the Board as an issue inseparable from the Veteran's initial rating appeal decided above.  After the Veteran withdrew the appeal in June 2014, the September 2012 rating decision denying entitlement to a TDIU became final, and the Veteran has not alleged CUE; therefore, the issue of entitlement to a TDIU prior to June 3, 2014 is not currently in appellate status before the Board.  The holding in Rice does not extend to override finality of the September 2012 final denial of TDIU and specific withdraw of the appeal in June 2014, both for the reasons stated distinguishing this case from Rice, and because since the Court issue the Rice decision in 2009 the Court has not issued a precedential decision extending the generalized principle of attachment of TDIU to a rating appeal in Rice to override legal finality of an adjudication specifically denying TDIU that was raised and adjudicated during a still open rating period.  In the absence of such precedent, the finality of a prior final decision must be respected in VA adjudications.  See 38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.105, 20.1103 (2014); 38 U.S.C.A. § 5110 (West 2014) and 38 C.F.R.		 § 3.400(o) (2014) (implicitly recognizing that there must be a claim for increase, formal or informal, to be compared with the factual date of worsening, to determine an effective date).

Pursuant to Rice, the Board has considered whether a new claim for TDIU has been raised subsequent to the June 2014 withdrawal of the appeal for a TDIU.  As TDIU is a form of increased rating, even though there is a prior final decision, a new claim for TDIU may be raised at any time by the Veteran or by other evidence of record suggesting unemployability due to service-connected disabilities, and reopening of the claim based on new and material evidence (38 C.F.R. § 3.156 (2014)) is not required.  See Hurd v. West, 13 Vet. App. 449 (2000) (recognizing that a TDIU claim was a form of increased rating claim by applying increased rating effective date regulatory provisions to a TDIU claim); Norris v. West, 12 Vet. App. 413 (1999) (recognizing that a claim for a TDIU is in essence a claim for an increased rating); Parker v. Brown, 7 Vet. App. 116, 118 (1994) (stating that a TDIU claim is an alternate way to obtain a total disability rating without recourse to a 100 percent rating under the rating schedule).  Nevertheless, because there has been a prior final rating decision denial of TDIU in this case, a claim for increase is required to obtain readjudication of the issue of TDIU, just as a new claim for increased rating is required in cases where there has been a prior final rating decision assigning a percentage rating.  

In this case, neither the Veteran nor the evidence of record has reasonably raised a new informal or formal claim for TDIU during the rating period from June 3, 2014.  See 38 C.F.R. § 3.157(b)(1) (2014) (providing for informal claims for increase that arise during medical treatment or hospitalization); 38 C.F.R. § 3.155(a) (2014) ("Any communication or action, indicating an intent to apply for one or more benefits under the laws administered by the Department of Veterans Affairs . . . may be considered an informal claim. Such informal claim must identify the benefit sought").  A January 2015 VA examination report (in connection with a claim for service connection for an acquired psychiatric disorder that is not currently in appellate status before the Board) notes that the Veteran is currently working as a sales manager for a fence company.  A March 2015 VA treatment record notes that the Veteran was unable to see his primary care doctor because "he had to get back to work."  The Veteran has not contended that he is unemployed because of his service-connected disabilities at any point from June 2, 2014 and the other evidence of record does not so suggest; thus, the Board finds that Rice is inapplicable in this case, including for the remaining period from June 3, 2014 following the withdrawal of the appeal for a TDIU, because neither the Veteran nor the evidence suggests unemployability due to the service-connected disabilities since the June 2014 withdrawal.


ORDER

A higher (compensable) initial disability rating for bilateral hearing loss is denied.


REMAND

Earlier Effective Dates for Urinary Incontinence, Erectile Dysfunction, 
and Special Monthly Compensation
and
Initial Ratings for Urinary Incontinence and Erectile Dysfunction

In an March 2015 rating decision, implementing the November 2014 Board decision, the RO (1) granted compensation under 38 U.S.C.A. § 1151 for urinary incontinence and erectile dysfunction and assigned 20 and 0 (noncompensable) disability ratings, respectively, and (2) granted special monthly compensation based on loss of use of a creative organ.  The initial disability ratings and special monthly compensation were made effective April 22, 2010 - the day the claim for compensation under 38 U.S.C.A. § 1151 was received by VA.  In May 2015, the Veteran expressed disagreement with the initial disability ratings assigned for urinary incontinence and erectile dysfunction and the effective dates assigned for erectile dysfunction, urinary incontinence, and special monthly compensation.  

Any written communication from a claimant or his or her representative expressing dissatisfaction or disagreement with an adjudicative determination by the agency of original jurisdiction and a desire to contest the result will constitute a notice of disagreement.  38 C.F.R. § 20.201 (2014).  Generally a notice of disagreement must be filed with the VA office from which the claimant received notice of the determination being appealed unless notice has been received that the applicable VA records have been transferred to another VA office.  In that case, the notice of disagreement must be filed with the VA office which has jurisdiction over the applicable records.  38 C.F.R. § 20.300 (2014).    

The March 2015 notice of disagreement was properly filed with the AOJ.  As such, the Board finds that this was a timely filed notice of disagreement.  Where a statement of the case has not been provided following the timely filing of a notice of disagreement, a remand, not a referral to the RO, is required by the Board.  Manlincon v. West, 12 Vet. App. 238 (1999).  Consequently, the Board is remanding these issues of issuance of a statement of the case.    

Accordingly, the issues of effective dates prior to April 22, 2010 for compensation under 38 U.S.C.A. § 1151 for urinary incontinence, erectile dysfunction, and special monthly compensation benefits and higher initial disability ratings for urinary incontinence and erectile dysfunction are REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

The AOJ should issue a statement of the case that addresses the issues of effective dates prior to April 22, 2010 for compensation under 38 U.S.C.A. § 1151 for urinary incontinence, erectile dysfunction, and special monthly compensation benefits, an initial disability rating in excess of 20 percent for urinary incontinence, and a higher (compensable) initial disability rating for erectile dysfunction.  The Veteran should be informed that, in order to perfect an appeal of these issues to the Board, a timely and adequate Substantive Appeal following the issuance of the statement of the case must be filed.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


